Citation Nr: 1226234	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  08-38 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a bilateral eye disorder, for accrued benefits purposes.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from June 1940 to June 1945.  He died in July 2011, and, as noted below, his surviving spouse filed a timely request to be substituted as the appellant in his place, and this request has been approved.  See Breedlove v. Shinseki, 24 Vet. App. 7 (2010) (holding that when an appellant dies during the course of an appeal to the United States Court of Appeals for Veterans Claims (Court), substitution may be appropriate if the moving party would be eligible to receive accrued benefits based upon the appeal).  Accordingly, the Veteran's surviving spouse will be identified as the appellant during the remainder of this case.  

A videoconference hearing was held in August 2010 before the undersigned Veterans Law Judge, sitting in Washington, D.C.  A copy of the transcript of that hearing is of record.  

In an October 2010 decision, the Board, in pertinent part, determined that new and material evidence had not been received to reopen a claim for service connection for an eye disorder.  The Veteran appealed to the Court.  In a May 2011 Order, the Court granted the VA General Counsel's and Appellant's Joint Motion For Partial Remand.  The Board's decision was vacated and the Veteran's claim was remanded to the Board.  The Order called for the claim to be remanded because the Board did not consider the "low threshold" set forth by the Court in Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) when considering new and material evidence claims.  Also, the Board decision did not adequately address a September 2010 medical nexus opinion.  

Moreover, on current review, the Board finds that the provisions of 38 C.F.R. § 3.156(c) must be applied to the appellant's advantage in this case.  38 C.F.R. § 3.156(c) provides that, at any time after VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim notwithstanding the requirements of 38 C.F.R. § 3.156(a) (which defines new and material evidence).  

The evidence received since the January 1998 rating decision includes service personnel records (SPRs) that are relevant to the claim of service connection for a bilateral eye disorder.  These records existed at the time of the January 1988 decision, but were not associated with the claims file at that time.  Thus, the earlier rating decision, is not considered to be final for the purposes of the current appeal.  The Board finds that 38 C.F.R. § 3.156(c) applies, and the claim for service connection for a bilateral eye disorder must be reconsidered.  The issue has been recharacterized as on the title page of this decision.  

Prior to his death, the Veteran was represented by a private attorney.  After the appellant was substituted in this case, a VA Form 21-22a was not filed appointing a representative for her.  In a March 2012 letter, the claimant was requested to provide clarification regarding representation, but she did not timely respond.  Therefore, the claimant is currently unrepresented.


FINDINGS OF FACT

1.  In a final rating decision issued in January 1998, the RO denied a claim to reopen a claim of entitlement to service connection for a bilateral eye disorder (blindness secondary to optic neuritis).  

2.  Since that decision, additional evidence has been received consisting of the Veteran's service personnel records (SPRs), which warrants reconsideration of the claim on the merits without first necessitating presentation of new and material evidence.  

3.  The Veteran had a bilateral eye disorder (optic neuropathy) of service origin.  


CONCLUSIONS OF LAW

1.  The January 1988 rating decision which denied service connection for a bilateral eye disorder became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.104(a), 20.200, 20.201 (2012).  

2.  Additional service records have been received since the final January 1988 rating decision which require reconsideration of the previously denied claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(c) (2011).  

3.  Resolving all reasonable doubt in the appellant's favor, the Veteran had a bilateral eye disorder (optic neuropathy) that was incurred in military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).  Subsequent judicial decisions have clarified the duties to notify and assist imposed by the VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 (2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 2006), and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Considering the claim on appeal in light of the above-noted legal authority, and in light of the Board's favorable disposition of this matter, the Board finds that all notification and development action needed to fairly resolve the claim has been accomplished.

Reconsideration Based on 38 C.F.R. § 3.156(c)

Regarding the merits of this case, the Veteran's original claim for service connection for a bilateral eye disorder was denied pursuant to a January 1998 RO rating decision.  As to what rationale constituted the basis for said denial, it was noted that blindness secondary to optic neuritis was first diagnosed in 1956, eleven years post service, and there was no evidence of trauma in service which could be contributable to blindness.  Thus, it may be fairly concluded that the RO denied service connection due to the absence of a causal nexus between a post service bilateral eye disorder and the Veteran's military service. The Veteran did not file a timely Notice of Disagreement (NOD) with the January 1998 rating decision, and hence it became final and binding on the merits.  See U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 20.200, 20.201 (2011). 

When, as here, a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (West 2002 & Supp. 2011); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

For purposes of the present appeal, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also Evans v. Brown, 9 Vet. App. 273, 283 (1996). 

Moreover, under further applicable law, notwithstanding the provisions of 38 C.F.R. § 3.156(a), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim on the merits, regardless of the requirement that the claimant first present "new and material" evidence.  38 C.F.R. § 3.156(c)(1) (2011).  

Such records covered under section 3.156(c)(1) include, but are not limited to, additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records.  38 C.F.R. § 3.156(c)(1)(ii) (2011).  

On a thorough and comprehensive review of the record as encapsulated within the Veteran's claims file, the Board ascertains a definitive grounds for reconsideration of this case pursuant to 38 C.F.R. § 3.156(c)(1) on the basis of newly received SPRs.  As such, the claim for service connection may be reconsidered de novo (on the merits) without the appellant having to first provide "new and material" evidence in furtherance of the petition to reopen.  

The means for reconsideration of this case becomes apparent on more close evaluation of the history of obtaining the SPRs.  Originally, when the Veteran's claim was decided in January 1998, there was documentation on file that a records search with the appropriate service department had found the SPRs to be fire-related.  In August 2010, the RO received a copy of the Veteran's Form DD 214 which reflects that he served in battles and campaigns during service.  Morning reports were also added to the file corroborating his participation in such.  Clearly, these records were procured after 1998.  Thus, these SPRs are not only new evidence, but also relevant to the matter at hand of service connection for a bilateral eye disorder, as they tend to help establish the element of a causal nexus to service.  Specifically, it is noted that the Veteran had long held that his eye condition resulted, at least in part, due to his close proximity to a bomb explosion during service.  Accordingly, based upon the SPRs obtained, reconsideration of the Veteran's claim on the merits is in order.  Again, as stated, this also obviates the requirement that the Veteran present "new and material" evidence to reopen his previously denied claim.

Background

The Veteran's service treatment records (STRs) reflect that he was treated for headaches on more than one occasion during service and had his eyes examined (he was prescribed glasses).  However, no chronic eye disorder was diagnosed until 1956.  In a July 1959 medical opinion as provided by H. K., M.D., it was opined that the Veteran's bilateral eye disorders were vascular in nature.  He opined that these conditions "may have" their onset during military service.  VA medical examination in April 1960 showed vision of 20/20 in the right eye.  In the left eye, vision was hand motion at two feet as the Veteran was unable to recognize test letters or count fingers with the left eye at any distance.  Private and VA treatment records dated in the mid 1990s show diagnoses of optic neuropathy.  

In an August 1997 statement, the Veteran contended that his eye problems were attributable to his close proximity (150 ft.) to an exploding bomb.  It was after this exposure that his headaches and eye problems started.  

A statement by K. A, M.D. dated in August 1997 opined that the Veteran's headaches were caused by the bombing explosion, and that it was possible that the spasm to which the arteries were subjected during a migrainous headache caused the ischemic optic neuritis which had resulted in his loss of vision.  

Subsequently dated private and VA records show that the Veteran continued to be seen for his established eye diagnosis of optic neuropathy until his death.  In a September 2010 opinion by D. B., PhD, the doctor documented the Veteran's reports of being near a bomb in service and discussed literature regarding visual systems degeneration due to blast over-pressure, which he indicated required immediate assessment for cellular exchange, damage, and retinal detachment, which would be permanent if not treated within three days.  He added that the Veteran suffered visual effects due to traumatic brain injury from blast over-pressure.  

As referenced above, SPRs show that the Veteran served in combat during his military service.  (Note: It appears that these records were obtained in support of a claim for entitlement to service connection for PTSD.  The Board notes that service connection was granted for PTSD upon rating decision in January 2008.) 

An article obtained from the internet was added to the record in 2010.  In this article which appeared in the "Navy Times" it was reported that further study was needed regarding a link between traumatic brain injury (TBI) and blindness.  

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Analysis

The private physician's finding that the Veteran suffered eye injury as a result of an inservice bomb explosion corroborates a finding made by another physician as summarized above.  See Dr. A. K. August 2007 opinion.  Moreover, the fact that the Veteran served in combat and reported close proximity to a bomb explosion is consistent with the facts and circumstances or hardships of service even though there is no official record of such incurrence.  The fact that the Veteran was near a bomb explosion is conceded with the resolution of reasonable doubt in the appellant's favor.  See 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011).  A combat veteran's claim cannot be denied unless there is "clear and convincing evidence" to the contrary as to the service incurrence or aggravation element.  By "clear and convincing" is meant that there is a "reasonable certainty of the truth of the fact in controversy."  See Vanerson v. West, 12 Vet. App. 254 (1999).  

As already noted above, there is report of headaches during service with some associated eye problems.  While the Veteran's optic neuropathy was not clinically diagnosed until 1956, many years after service, two private physicians have opined that this condition resulted from the Veteran's close proximity to a bomb that exploded during service.  The 2010 opinion is the most convincing evidence of record as it relied not only upon a review of the record, but also on review of medical literature.  This opinion corroborated the less detailed medical opinion provided in 1997.  The 2010 opinion, in concert with the submission of the SPRs, allows for the medical conclusion that the Veteran's bilateral optic neuropathy was of service origin as this type of eye condition may be attributed to pressure from a bomb explosion and as it is conceded that the Veteran was exposed to such.  All reasonable doubt was resolved in the appellant's favor in making this favorable determination.  The assignment of the effective date in this case will be guided by 38 C.F.R. § 3.156(c)(1) (2011).  


ORDER

Entitlement to service connection for a bilateral eye disorder (optic neuropathy) is granted, for accrued benefits purposes.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


